--------------------------------------------------------------------------------

 
EXHIBIT 10.1 [form10-q.htm]


EMPLOYMENT AGREEMENT


This Employment Agreement (the “Agreement”) is entered into as of August 7,
2008, by and between Thomas H. Zarges (the “Employee”) and Washington Group
Holdings, Inc., a Delaware corporation (the “Company”).


Witnesseth


Whereas, the Employee entered into a Severance Agreement dated September 8, 2006
with Washington Group International, Inc., a predecessor of the Company (the
“Prior Agreement”); and


Whereas, effective as of the Employee’s promotion to the position of President
of the Washington Division of URS Corporation, a Delaware corporation and the
parent of the Company (“URS Delaware”) on January 11, 2008 (the “Effective
Date”), the Company wished and agreed to continue employing the Employee, and
the Employee was and is willing to continue such employment, on the terms and
conditions of this Agreement, which shall amend, restate and supersede the Prior
Agreement.


Now, Therefore, the parties agree as follows:


1. Term Of Employment.


(a) Basic Rule.  The Company agrees to continue to employ the Employee, and the
Employee agrees to remain in employment with the Company, from the date hereof
until the date on which the Employee’s employment terminates pursuant to
Subsection (b), (c), (d), (e) or (f) below.


(b) Termination by Company Without Cause.  The Company may terminate the
Employee’s employment at any time without Cause (as defined below) by giving the
Employee thirty (30) days’ advance notice in writing.


(c) Termination by Company for Cause. The Company may terminate the Employee’s
employment at any time, with or without advance notice, for Cause.  For all
purposes under this Agreement, “Cause” shall mean:


(i) A willful failure or omission of the Employee to substantially perform his
duties hereunder, other than as a result of the death or Disability (as defined
below) of the Employee;


(ii) A willful act by the Employee that constitutes gross misconduct or fraud;


(iii) The Employee’s conviction of, or plea of “guilty” or “no contest” to, a
felony or any misdemeanor involving dishonesty; or


(iv) The Employee’s disobedience of lawful orders or directives of the Chief
Executive Officer (the “Chief Executive Officer”) of URS Delaware or his
designee, or of the Board of Directors of URS Delaware, or a duly appointed
committee thereof (collectively, the “Board”); or


(v) The Employee’s material breach of any agreement with the Company.


(d) Resignation by Employee.  The Employee may terminate his employment by
giving the Company thirty (30) days’ advance notice in writing.


(e) Death of Employee.  The Employee’s employment shall terminate automatically
and immediately in the event of his death.




 
 
1

--------------------------------------------------------------------------------

 

(f) Disability.  Subject to applicable laws, the Company may terminate the
Employee’s employment due to Disability by giving the Employee thirty (30) days’
advance notice in writing.  For all purposes under this Agreement, “Disability”
shall mean that the Employee, at the time the notice is given, has performed
none of his duties under this Agreement for a period of not less than one
hundred eighty (180) consecutive days as a result of any physical or mental
injury or illness.  In the event the Employee resumes the performance of
substantially all of his duties hereunder before termination of his active
employment under this Section 1(f) becomes effective, the notice of termination
shall automatically be deemed to have been revoked.


(g) Rights Upon Termination.  Except as expressly provided in Section 6, upon
the termination of the Employee’s employment pursuant to this Section 1, the
Employee shall only be entitled to the compensation, benefits and reimbursements
described in Sections 3, 4 and 5 for the period preceding and including the
effective date of the termination, which shall include all accrued and unused
vacation, all of which shall fully discharge all responsibilities of the
Company, URS Delaware and their respective parent, subsidiary and affiliated
corporations and related entities (collectively, “URS” and, individually, a “URS
Entity”) to the Employee.


(h) Employment by Affiliate.  The employment of the Employee shall not be
considered to have terminated for purposes of this Agreement if the Employee is
employed by any URS Entity.


(i) Termination of Agreement.  Other than with respect to the ongoing
obligations described herein, or as otherwise agreed in writing between the
Employee and Company, this Agreement shall terminate on the fifth (5th)
anniversary of the date of this Agreement.


2. Duties And Scope Of Employment.


(a) Position.  The Company agrees to employ the Employee in an executive
position as the President, Washington Division from the Effective Date and for
the term of his employment under this Agreement.  The Employee shall report to
the Chief Executive Officer or his designee, and shall serve in such positions
on behalf of URS and perform such duties consistent with an executive position
for URS as may be required by the Chief Executive Officer or his designee.  It
is anticipated that the Employee’s duties will require him to travel frequently
and extensively.  If the principal office to which the Employee is assigned is
changed by the Company, the Company shall reimburse reasonable relocation
expenses of the Employee in accordance with generally applicable policies of the
Company.


(b) Obligations.  During the term of his employment under this Agreement, the
Employee shall devote his full business efforts and time to URS and shall not
render services to any other person or entity without the prior written consent
of the Chief Executive Officer or his designee.  The foregoing, however, shall
not preclude the Employee from (i) engaging in appropriate civic, charitable or
religious activities, (ii) devoting a reasonable amount of time to private
investments that do not interfere or conflict with his responsibilities to the
Company or (iii) serving on the boards of directors of other companies provided
that prior written approval for such service is obtained from the Chief
Executive Officer or his designee and that such service does not interfere or
conflict with his responsibilities to the Company.


(c) Resignation from Other Positions.  Immediately upon request by the Company,
before or after the termination of the employment of the Employee, he shall
resign from any and all positions he holds as director, officer, trustee,
nominee, agent for service of process, attorney-in-fact or similar position with
respect to any URS Entity, and shall execute, verify, acknowledge, swear to and
deliver any documents and instruments reasonably requested by the Company or
required to reflect such resignation.



 
 
2

--------------------------------------------------------------------------------

 

3. Base Compensation And Target Bonus.


During the term of the Employee’s employment under this Agreement, the Company
agrees to pay the Employee as compensation for his services a base salary at an
annual rate of Seven Hundred Thousand Dollars ($700,000), or at such higher rate
as the Board may determine from time to time in its sole discretion.  Such
salary shall be payable in accordance with the Company’s standard payroll
procedures.  (The annual rate of compensation specified in this Section 3, as
increased by the Company from time to time in its sole discretion, is referred
to in this Agreement as “Base Compensation.”)  In addition, during the term of
his employment under this Agreement, the Company agrees that the Employee shall
participate in the Company’s annual bonus plan with a target bonus percentage of
at least one hundred percent (100%) of Base Compensation beginning with the 2008
fiscal year and for each subsequent fiscal year. (The annual target bonus
percentage specified in this Section 3, as increased by the Board from time to
time in its sole discretion, is referred to in this Agreement as “Annual Target
Bonus.”)
 
4. Employee Benefits, Stock Options, And Incentive Compensation, And Other
Compensation Plans And Programs.

(a) General. During the term of his employment under this Agreement, the
Employee shall be eligible to participate in the employee benefit plans, stock
option and other equity-based incentive and compensation plans, and other
executive incentive and compensation programs maintained with respect to
employees of the Company, subject in each case to (i) the generally applicable
terms and conditions of the applicable plan or program and to the determinations
of the Board or other person administering such plan or program, (ii)
determinations by URS, the Board or any such person as to whether and to what
extent the Employee shall so participate or cease to participate, and (iii)
amendment, modification or termination of any such plan or program in the sole
and absolute discretion of URS.


(b) Retention Bonus.  The Company will pay to the Employee, on the first regular
payroll payment date following first anniversary of the Effective Date, a
one-time retention bonus (the “Retention Bonus”) in the amount of two million
four hundred thousand dollars ($2,400,000); provided that the Employee has
remained employed by the Company under the terms of this Agreement through such
date.


5. Business Expenses.


In accordance with the Company’s generally applicable policies, (i) during the
term of his employment under this Agreement, the Employee shall be authorized to
incur necessary and reasonable travel, entertainment and other business expenses
in connection with his duties hereunder, and (ii) the Company shall reimburse
the Employee for such expenses upon presentation of an itemized account and
appropriate supporting documentation.


6. Certain Terminations Of Employment.
 
(a) Severance Payment and Severance Benefits.  In the event that, during the
term of this Agreement, the Company terminates the Employee’s employment for any
reason other than Cause, or the Employee voluntarily resigns his employment for
Good Reason within one (1) month of the occurrence of the event constituting
Good Reason, or the Employee voluntarily resigns his employment for any reason
at any time after the first anniversary of the Effective Date, then:



 
 
3

--------------------------------------------------------------------------------

 

(i) The Company shall pay to the Employee in a lump sum an amount (the
“Severance Payment”) equal in the aggregate to the sum of (x) the Retention
Bonus if and only if and to the extent the Retention Bonus has not previously
been paid pursuant to Section 4(b), plus (y) fifty thousand dollars ($50,000) in
lieu of providing financial counseling benefits to the Employee.  The Severance
Payment shall be paid in a lump sum not more than five (5) business days
following the effective date of the Employee’s release as described in Section 7
below; provided, however, that if the Employee is a “specified employee” within
the meaning of Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as
amended (the “Code”), at the time of his separation from service with the
Company, the Severance Payment shall be made in a lump sum on the date that is
six (6) months and one (1) day following the date of separation, provided that
the Employee’s release has become effective in accordance with its terms as
described in Section 7.  The Severance Payment shall be in lieu of (i) any
further payments to the Employee under Section 3, (ii) any further accrual of
benefits under Section 4 with respect to periods subsequent to the date of the
employment termination and (iii) any entitlement to the Retention Bonus.  In
addition, at the time of the employment termination, the Company shall pay to
the Employee all accrued and unpaid vacation.


(ii) For the period of eighteen (18) months following such termination, the
Company shall (i) reimburse the Employee for dental and health insurance
premiums required to be paid by the Employee for such eighteen (18) month period
to obtain COBRA continuation coverage within the meaning of Section 4980B(f)(2)
of the Code, provided the Employee elects such continuation coverage, and (ii)
cause group long-term disability insurance coverage and basic term life
insurance coverage then provided to the Employee by the Company, if any, to be
continued for such eighteen (18) month period (or, if such coverage cannot be
continued or can only be continued at a cost to the Company greater than the
Company would have incurred absent such termination, then, at the Company’s
election, the Company may either provide such long-term disability or term life
insurance as may be available at no greater cost than one hundred fifty percent
(150%) of what the Company would have incurred absent such termination or pay to
the Employee one hundred fifty percent (150%) of the amount of premiums the
Company would have incurred to continue such coverage absent such termination)
(payments and benefits under this Subdivision (ii) of Section 6(a), collectively
“Severance Benefits”).  The amount of any in-kind benefits provided under this
Section 6(a)(ii) with respect to life and disability insurance coverage (or
expenses eligible for reimbursement, if applicable) during a calendar year may
not affect the in-kind benefits to be provided (or expenses eligible for
reimbursement, if applicable), in any other calendar year.  Any and all payments
due to the Employee under this Section 6(a)(ii) with respect to life and
disability insurance premiums with respect to a given calendar year shall be
payable no later than December 31 of the succeeding calendar year.


(b) Termination of Severance Benefits.  All Severance Benefits shall be
discontinued completely as of the date when the Employee returns to employment
or self-employment, whether full- or part-time, with an entity that offers any
group health insurance coverage to its employees or independent contractors,
regardless of whether such coverage is equivalent to the insurance coverage
contemplated by the Severance Benefits.


(c) Incentive Programs.  If, during the term of the Employee’s employment under
this Agreement, a Change in Control occurs, the Employee shall become fully
vested in all awards heretofore or hereafter granted to him under all incentive
compensation, deferred compensation, bonus, stock option, stock appreciation
rights, restricted stock, phantom stock or similar plans maintained by URS that
were held by the Employee but had not yet vested as of the date of the Change in
Control, except if and to the extent specifically provided to the contrary under
the terms of any such plan or any specific grant or award made to the Employee
under any such plan.


(d) Change in Control.  For all purposes under this Agreement, “Change in
Control” shall mean that, after the date of this Agreement, any “person” (as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended), through the acquisition or aggregation of securities, becomes
the beneficial owner, directly or indirectly, of securities of URS Delaware
representing more than fifty percent (50%) of the combined voting power of the
then outstanding securities ordinarily (and apart from rights accruing under
special circumstances) having the right to vote at elections of directors of URS
Delaware.



 
 
4

--------------------------------------------------------------------------------

 

(e) Good Reason.  For all purposes under this Agreement, “Good Reason” shall
mean that (i) the Employee has incurred a reduction in his Base Compensation or
Annual Target Bonus or (ii) the Employee’s responsibilities and authority, as
set forth in Section 2(a), have been substantially reduced, or (iii) the
Employee’s principal office is changed, without the Employee’s written approval,
to a location more than fifty (50) miles from the location of the Employee’s
principal office on the date hereof.


(f) No Mitigation.  The Employee shall not be required to mitigate the amount of
any payment or benefit contemplated by this Section 6 (whether by seeking new
employment or in any other manner), nor shall any such payment or benefit be
reduced by earnings or benefits that the Employee may receive from any other
source.


7. Severance Payment And Severance Benefits Conditioned Upon Execution Of
Effective Release Of Claims.
 
Notwithstanding any of the foregoing to the contrary, in no event shall the
Company be required to make any payment or provide any benefit pursuant to
Section 4(b) or Section 6 above (except for payments of accrued and unpaid
vacation) unless and until the Employee executes and delivers to the Company a
General Release in the form of Exhibit A, and such release becomes effective in
accordance with its terms; provided, however, that pending such execution and
delivery of such a release by the Employee, the Company will advance for the
account of the Employee premiums required to be paid during the period during
which the effectiveness of the release is pending if necessary to avoid lapse
with respect to the Employee within such period of a group dental, health or
disability policy to which Severance Benefits provided under Subdivision (ii) of
Section 6(a) relate, which advance shall be repaid by the Employee upon
expiration of (i) the period during which the Employee is permitted to consider
whether to execute the release (if the Employee does not execute the release) or
(ii) the period during which the effectiveness of the release is pending (if the
Employee executes the release then revokes it within the seven- (7-) day
revocation period).


8. Certain Additional Payments.


If any payments, distributions or other benefits by or from the Company to or
for the benefit of the Employee, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payment required under this Section
8 (collectively, the “Payment”), would be subject to the excise tax imposed by
Section 4999 of the Code or any interest or penalties are incurred by the
Employee with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Employee shall be entitled to receive from the Company
an additional payment  (a “Gross-Up Payment”) in an amount such that after
payment by the Employee of all taxes (including, without limitation, any Excise
Tax, income and employment taxes and any interest and penalties imposed with
respect thereto) and the Excise Tax imposed upon the Gross-Up Payment, the
Employee retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payment.  All calculations required by this Section 8 shall be
performed by the independent auditors retained by URS Delaware most recently
prior to the Change in Control (the “Auditors”), based on information supplied
by the Company and the Employee, and shall be final and binding on the Company
and the Employee.  All fees and expenses of the Auditors shall be paid by the
Company.  Any Gross-Up Payment shall be made by the end of the Employee’s
taxable year following the Employee’s taxable year in which the Employee remits
the related taxes.



 
 
5

--------------------------------------------------------------------------------

 

9. Nondisclosure.


During the term of this Agreement and thereafter, the Employee shall not,
without the prior written consent of the Chief Executive Officer or his designee
or the Board, disclose or use for any purpose (except in the course of his
employment under this Agreement and in furtherance of the business of URS)
confidential information or proprietary data of URS, except as required by
applicable law or legal process, in which case promptly and before disclosure
the Employee shall give notice to the Company of any such requirement or
process; provided, however,  that confidential information shall not include any
information available from another source on a nonconfidential basis, known
generally to the public, or ascertainable from public or published information
(other than as a result of unauthorized disclosure by the Employee) or any
information of a type not otherwise considered confidential by persons engaged
in the same business as, or a business similar to, that conducted by URS.  The
Employee agrees to deliver to the Company at the termination of his employment,
or at any other time the Company may request, all memoranda, notes, plans,
records, reports and other documents or electronic information (and copies
thereof) relating to the business of URS, which he may then possess or have
under his control.  Nothing in this Section 9 or elsewhere in this Agreement
shall be deemed to waive, or to permit or authorize the Employee to take any
action which waives or could have the consequence of waiving, the
attorney-client privilege, the work product doctrine or any other privilege or
doctrine with respect to any information in the possession of the Employee or
any communication between the Employee and URS or any of its directors,
officers, employees, agents or other representatives.


10. Miscellaneous Provisions.


(a) Successors.  Subject to Section 10(j) below and provided that the Employee
may not delegate his duties hereunder without the consent of the Board, this
Agreement and all rights hereunder shall inure to the benefit of, and be
enforceable by, the parties’ successors, assigns, personal or legal
representatives, executors, administrators, heirs, distributees, devisees and
legatees.


(b) Notice.  Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered, when mailed by U.S. registered mail (return receipt requested and
postage prepaid), or when telecopied.  In the case of the Employee, mailed
notices shall be addressed to him at the home address which he most recently
communicated to the Company in writing for income tax withholding purposes or by
notice given pursuant to this Section 10(b).  In the case of the Company, mailed
notices shall be addressed to the corporate headquarters of URS Delaware as
reflected in its most recent Annual Report on Form 10-K or Quarterly Report on
Form 10-Q filed with the U.S. Securities and Exchange Commission, directed to
the attention of its Secretary.  Telecopied notices shall be sent to such
telephone number as the Company and the Employee may specify for this purpose.


(c) Modifications; Waiver.  No provision of this Agreement shall be modified,
waived or discharged unless the modification, waiver or discharge is agreed to
in writing and signed by the Employee and by an authorized officer of the
Company (other than the Employee).  No waiver by either party of any breach of,
or of compliance with, any condition or provision of this Agreement by the other
party shall be considered a waiver of any other condition or provision or of the
same condition or provision at another time.


(d) Whole Agreement.  No agreements, representations or understandings (whether
oral or written and whether express or implied) which are not expressly set
forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof.  Effective as of the date hereof, this
Agreement amends, restates and supersedes the Prior Agreement and any and all
other prior employment agreements and severance agreements between the parties,
any other URS Entity, and their respective predecessors.


(e) Withholding.  All payments made under this Agreement shall be subject to
reduction to reflect taxes and other payroll deductions required to be withheld
by law.  The Employee hereby declares under penalty of perjury that the Social
Security Number he has provided to the Company is true and accurate.  To the
extent permitted by applicable law, the Company also shall be entitled to
withhold from or offset against any payments under this Agreement any amounts
owed by the Employee (whether or not liquidated) to the Company or any other URS
Entity.



 
 
6

--------------------------------------------------------------------------------

 

(f) Certain Reductions and Offsets.  Notwithstanding any other provision of this
Agreement to the contrary, any payments or benefits under this Agreement shall
be reduced by any severance payments and benefits payable by URS to the Employee
under any policy, plan, program or arrangement, including, without limitation,
any contract between the Employee and URS.


(g) Choice of Law.  The validity, interpretation, construction and performance
of this Agreement shall be governed by the internal laws of the State of
California, without regard to where the Employee has his residence or principal
office or where he performs his duties hereunder.


(h) Severability.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.


(i) Arbitration.  Except as otherwise provided in Section 8,  any controversy or
claim arising out of or relating to this Agreement, or the breach thereof, or
the Employee’s employment with the Company or the terms and conditions or
termination thereof, or any action or omission of any kind whatsoever in the
course of or connected in any way with any relations between URS and the
Employee, including without limitation all claims encompassed within the scope
of the form of General Release attached to this Agreement as Exhibit A, shall be
finally settled by binding arbitration before a single arbitrator in accordance
with the then current Employment Arbitration Rules and Mediation Procedures of
the American Arbitration Association (the “Association”), and judgment on the
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof.  The arbitration shall be administered by the San Francisco, California
regional office of the Association and shall be conducted at the San Francisco,
California offices of the Association or at such other location in San
Francisco, California as the Association may designate.  All fees and expenses
of the arbitrator and such Association shall be paid by the Company.  The
Company and the Employee acknowledge and agree that any and all rights they may
have to resolve their claims by a jury trial hereby are expressly waived.


(j) No Assignment. The rights of any person to payments or benefits under this
Agreement shall not be made subject to option or assignment, either by voluntary
or involuntary assignment or by operation of law, including (without limitation)
bankruptcy, garnishment, attachment or other creditor’s process, and any action
in violation of this Section 10(j) shall be void.


In Witness Whereof, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.



       
 
 
/s/ Thomas H. Zarges       Thomas H. Zarges              
Date: August 1, 2008
               Washington Holdings, Inc.,        a Delaware corporation  

       
 
By:
/s/ Joseph Masters       Joseph Masters        Vice President              
Date: August 7, 2008
 


                  

 
 
7

--------------------------------------------------------------------------------

 
 

Exhibit A


GENERAL RELEASE
(Individual Termination)


This General Release (“Release”) is executed and delivered by Thomas H. Zarges
(“Employee”) to and for the benefit of URS Corporation, a Delaware corporation,
and any parent, subsidiary or affiliated corporation or related entity of URS
Corporation (collectively, “Company”).


In consideration of certain payments and benefits which Employee will receive
following termination of employment pursuant to the terms of the Employment
Agreement entered into as of August 7, 2008, between Employee and Company (the
“Agreement”), the sufficiency of which Employee hereby acknowledges, Employee
hereby agrees not to sue and fully, finally, completely and generally releases,
absolves and discharges Company, its predecessors, successors, subsidiaries,
parents, related companies and business concerns, affiliates, partners,
trustees, directors, officers, agents, attorneys, servants, representatives and
employees, past and present, and each of them (hereinafter collectively referred
to as “Releasees”) from any and all claims, demands, liens, agreements,
contracts, covenants, actions, suits, causes of action, grievances,
arbitrations, unfair labor practice charges, wages, vacation payments, severance
payments, obligations, commissions, overtime payments, debts, profit sharing or
bonus claims, expenses, damages, judgments, orders and/or liabilities of
whatever kind or nature in law, equity or otherwise, whether known or unknown to
Employee which Employee now owns or holds or has at any time owned or held as
against Releasees, or any of them through the date Employee executes this
Release (“Claims”), including specifically but not exclusively and without
limiting the generality of the foregoing, any and all Claims arising out of or
in any way connected to Employee’s employment with or separation of employment
from Company including any Claims based on contract, tort, wrongful discharge,
fraud, breach of fiduciary duty, attorneys’ fees and costs, discrimination in
employment, any and all acts or omissions in contravention of any federal or
state laws or statutes (including, but not limited to, federal or state
securities laws, any deceptive trade practices act or any similar act in any
other state and the Racketeer Influenced and Corrupt Organizations Act), and any
right to recovery based on state or federal age, sex, pregnancy, race, color,
national origin, marital status, religion, veteran status, disability, sexual
orientation, medical condition, union affiliation or other anti-discrimination
laws, including, without limitation, Title VII, the Age Discrimination in
Employment Act (the “ADEA”), the Americans with Disabilities Act, the National
Labor Relations Act, the California Fair Employment and Housing Act, and any
similar act in effect in any jurisdiction applicable to Employee or Company, all
as amended, whether such claim be based upon an action filed by Employee or by a
governmental agency.  Employee represents that as of Employee’s execution of
this Release, Employee has been paid all wages owed, has received all the leave
and leave benefits and protections for which Employee is eligible, pursuant to
the Family and Medical Leave Act or otherwise, and has not suffered any
on-the-job injury for which Employee has not already filed a
claim.  Notwithstanding the above, Employee is (a) not releasing any claim that
cannot be waived under applicable state or federal law and (b) not releasing any
rights that Employee has to be indemnified (including any right to reimbursement
of expenses) arising under applicable law, the certificate of incorporation or
by-laws (or similar constituent documents of the Company), any indemnification
agreement between Employee and the Company, or any directors’ and officers’
liability insurance policy of the Company.  Further, nothing in this Release
shall prevent Employee from filing, cooperating with, or participating in any
proceeding before the Equal Employment Opportunity Commission, the Department of
Labor, or the California Department of Fair Employment and Housing, and any
similar administrative agency in any jurisdiction applicable to Employee or
Company, except that Employee acknowledges and agrees that Employee shall not
recover any monetary benefits in connection with any such claim, charge or
proceeding with regard to any Claims released herein.



 
 
8

--------------------------------------------------------------------------------

 

During the time Employee is entitled to any Change in Control vesting, Severance
Payment or Severance Benefits, as defined and provided in Section 6 of the
Agreement, Employee agrees (i) to assist, as reasonably requested by Company, in
the transition of Employee’s responsibilities and (ii) not to solicit any
employee of Company to terminate or cease employment with Company.  Without
superseding any other agreements, including the Agreement, and obligations
Employee has with respect thereto, (i) Employee agrees not to divulge any
information that might be of a confidential or proprietary nature relative to
Company, and (ii) Employee agrees to keep confidential all information contained
in this Release (except to the extent (A) Company consents in writing to
disclosure, (B) Employee is required by process of law to make such disclosure
and Employee promptly notifies Company of receipt by Employee of such process,
or (C) such information previously shall have become publicly available other
than by breach hereof on the part of Employee).


Employee acknowledges and agrees that neither anything in this Release nor the
offer, execution, delivery, or acceptance thereof shall be construed as an
admission by Company of any kind, and this Release shall not be admissible as
evidence in any proceeding except to enforce this Release.


It is the intention of Employee in executing this instrument that it shall be
effective as a bar to each and every claim, demand, grievance and cause of
action hereinabove specified.  In furtherance of this intention, Employee hereby
expressly consents that this Release shall be given full force and effect
according to each and all of its express terms and provisions, including those
relating to unknown and unsuspected claims, demands, grievances and causes of
action, if any, as well as those relating to any other claims, demands,
grievances and causes of action hereinabove specified, and elects to assume all
risks for claims, demands, grievances and causes of action that now exist in
Employee’s favor, known or unknown, that are released under this
Release.  Employee acknowledges Employee may hereafter discover facts different
from, or in addition to, those Employee now knows or believes to be true with
respect to the claims, demands, liens, agreements, contracts, covenants,
actions, suits, causes of action, wages, obligations, debts, expenses, damages,
judgments, orders and liabilities herein released, and agrees the release herein
shall be and remain in effect in all respects as a complete and general release
as to all matters released herein, notwithstanding any such different or
additional facts.


If any provision of this Release or application thereof is held invalid, the
invalidity shall not affect other provisions or applications of the Release
which can be given effect without the invalid provision or application. To this
end, the provisions of this Release are severable.


Employee represents and warrants that Employee has not heretofore assigned or
transferred or purported to assign or transfer to any person, firm or
corporation any claim, demand, right, damage, liability, debt, account, action,
cause of action, or any other matter herein released.


Employee represents that he is not aware of any claims other than the claims
that are released by this instrument.  Employee acknowledges that he is familiar
with the provisions of California Civil Code Section 1542, which states as
follows:


A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.


Employee, being aware of such Code section, agrees to waive any rights he may
have thereunder, as well as under any other statute or common law principle of
similar effect.


ADEA NOTICE TO EMPLOYEE


The law requires that Employee be advised and Company hereby advises Employee in
writing to consult with an attorney and discuss this Release before executing
it.  Employee acknowledges Company has provided to Employee at least twenty-one
(21) calendar days (forty-five (45) calendar days, in the case of a group
termination) within which to review and consider this Release before signing it.



 
 
9

--------------------------------------------------------------------------------

 

Should Employee decide not to use the full twenty-one (21) or forty-five (45)
days, as applicable, then Employee knowingly and voluntarily waives any claims
that Employee was not in fact given that period of time or did not use the
entire twenty-one (21) or forty-five (45) days to consult an attorney and/or
consider this Release.  Employee acknowledges that Employee may revoke this
Release for up to seven (7) calendar days following Employee’s execution of this
Release and that it shall not become effective or enforceable until such
revocation period has expired.  Employee further acknowledges and agrees that
such revocation must be in writing and delivered to Company in accordance with
Section 10(b) of the Agreement and must be received by Company as so addressed
not later than midnight on the seventh (7th) day following Employee’s execution
of this Release.  If Employee so revokes this Release, the Release shall not be
effective or enforceable and Employee will not receive the monies and benefits
described above.  If Employee does not revoke this Release in the time frame
specified above, the Release shall become effective at 12:00:01 A.M. on the
eighth (8th) day after it is signed by Employee.


Employee acknowledges that as part of this Release Employee is knowingly and
voluntarily waiving and releasing any rights Employee may have under the ADEA
(the “ADEA Waiver”).  Employee also acknowledges that the consideration given
for the ADEA Waiver is in addition to anything of value to which Employee was
already entitled.  Employee further acknowledges that Employee has been advised
by this writing, as required by the ADEA, that Employee’s ADEA Waiver does not
apply to any rights or claims that arise after the date Employee executes this
Release.


In the case of a group termination, the law requires that Employee be provided a
detailed list of the job titles and ages of all employees who were terminated in
the group termination and the ages of all employees of the Company in the same
job classification or organizational unit who were not terminated.  Employee
acknowledges that Employee has been provided with this information.


PLEASE READ CAREFULLY.  THIS AGREEMENT CONTAINS A
GENERAL RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.


I have read and understood the foregoing General Release, have been advised to
and have had the opportunity to discuss it with anyone I desire, including an
attorney of my own choice, and I accept and agree to its terms, acknowledge
receipt of a copy of the same and the sufficiency of the monies and benefits
described above, and hereby execute this Release voluntarily and with full
understanding of its consequences.





       
Dated:
 
 
        Thomas H. Zarges          


10

--------------------------------------------------------------------------------

